DETAILED ACTION
In response to the RCE amendment, claims 26-50 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 have been previously canceled. Claims 26-50 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26 and 39 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Harada et al. (US 2020/0099437 A1).
Regarding Claim 26, Harada discloses an apparatus for a base station, comprising baseband circuitry having: 
a radio frequency (RF) interface; and one or more processors (See Fig. 21 and its components; ¶. [0279]) configured to: 
determine a beam recovery frame structure (See Fig. 2: at step S101, the base station transmits/determines configuration information for beam measurements. And the base station further identifies the beam recovery signal and resource transmitted using PUCCH. Note: PUCCH itself is recovery channel associated with a frame; ¶. [0183-0184] and ¶. [0065] for step S101 beam recovery operations) that includes one recovery channel associated with a configured PUCCH resource (See Fig. 2 and 10: By transmitting a PUCCH using a resource in a newly-configured PUCCH field, the radio base station can identify this PUCCH as a beam recovery signal. ¶. [0183-0184]), wherein the beam recovery frame structure is based on beam correspondence capabilities (See Fig. 2 and 10; As for the format of the PUCCH, for example, PUCCH format 1a, 1b or 3 may be re-used. The index of the resource in the newly-configured PUCCH field may be designated for the beam recovery signal, by user terminal-specific higher layer signaling. Note: the configured PUCCH formats could be analyzed as beam correspondence capabilities applying under the BRI; ¶. [0184-0185]); and 
receive a beam recovery signal corresponding to the beam recovery frame structure (See Fig. 2: at step S104, the user terminal (UE) reports the beam recovery signal based on the beam configuration information S101 and beam measurement at step S102; ¶. [0070]).

    PNG
    media_image1.png
    604
    703
    media_image1.png
    Greyscale


Regarding Claim 39, Harada discloses an apparatus for a user equipment (UE) device, comprising baseband circuitry (See Figs. 19 and 20 for the User terminal components) having: 
a radio frequency (RF) interface configured to receive a beam recovery frame structure (See Fig. 2: at step S101; receiving configuration information for beam measurements. This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, and monitoring for detecting beam failures (BPL monitoring). Note: the configuration information of beam failure recovery could be analyzed as a beam recovery frame structure; ¶. [0065]) associated with a PUCCH resource (See Fig. 2: the beam recovery signal is transmitted by using a newly-configured PUCCH field. By transmitting a PUCCH using a resource in a newly-configured PUCCH field, the radio base station can identify this PUCCH as a beam recovery signal. ¶. [0183]); and 

generate one recover signal based on the beam recovery frame structure (See Fig. 2: at steps S102 and S103, a user terminal (UE) performs beam measurement (for example, the CSI measurement of FIG. 1B and/or L1-RSRP measurement). the user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring). To be more specific, the user terminal detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold. ¶. [0066-0067]); and 
transmit the recovery signal. (See Fig. 2: at step S104, the user terminal (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a “beam recovery signal”). ¶. [0070]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 26-47 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2020/0099437 A1, PCT filed on Mar. 23, 2017) in view of  Lee (US 2019/0281563 A1, PCT filed on Feb. 17, 2017).
Regarding Claim 26, Harada discloses an apparatus for a base station, comprising baseband circuitry having: 
a radio frequency (RF) interface; and one or more processors (See Fig. 21 and its components; ¶. [0279]) configured to: 
determine a beam recovery frame structure (See Fig. 2: at step S101, the base station transmits/determines configuration information for beam measurements. And the base station further identifies the beam recovery signal and resource transmitted using PUCCH. Note: PUCCH itself is recovery channel associated with a frame; ¶. [0183-0184] and ¶. [0065] for step S101 beam recovery operations) that includes one recovery channel associated with a configured PUCCH resource (See Fig. 2 and 10: By transmitting a PUCCH using a resource in a newly-configured PUCCH field, the radio base station can identify this PUCCH as a beam recovery signal. ¶. [0183-0184]), wherein the beam recovery frame structure is based on beam correspondence capabilities (See Fig. 2 and 10; As for the format of the PUCCH, for example, PUCCH format 1a, 1b or 3 may be re-used. The index of the resource in the newly-configured PUCCH field may be designated for the beam recovery signal, by user terminal-specific higher layer signaling. Note: the configured PUCCH formats could be analyzed as beam correspondence capabilities applying under the BRI; ¶. [0184-0185]); and 
receive a beam recovery signal corresponding to the beam recovery frame structure (See Fig. 2: at step S104, the user terminal (UE) reports the beam recovery signal based on the beam configuration information S101 and beam measurement at step S102; ¶. [0070]).

    PNG
    media_image1.png
    604
    703
    media_image1.png
    Greyscale

Even though, Harada clearly discloses the method of identifying/determining of PUCCH and its format configuration as beam recovery signal (See ¶. [0183-0184]), Harada doesn’t explicitly discuss the method of determining a beam recovery frame structure.
However, Lee further discloses the method of determining a beam recovery frame structure (See Figs. 3 and 4A for beam frame structure: the base station transmits the synchronization signal by using a plurality of symbols while performing the beam sweep, each of the terminals may acquire the synchronization signal through an arbitrary symbol among the plurality of symbols. The base station 300 may transmit the synchronization signal while performing the beam sweep for respective symbols according to the number of transmission beams possessed by the base station 300. Each of the terminals may receive, as a signal having high strength, only the synchronization signal a beam direction of which is coincident with the location of the terminal. ¶. [0074-0075]). 
[Examiner’s note: The method of performing beam sweeping using a plurality of symbols could be analyzed as a method of determining a beam recovery structure applying under the BRI. As per the applicant’s instant specification, “The frame structure is generated to facilitate beam sweeping and/or general beam formation by the gNB 402.” See ¶. [0095] under Applicant’s spec.]

Regarding Clam 27, Harada discloses the apparatus wherein the beam correspondence capabilities include that beam correspondence is supported by the base station and/or the UE device (Harada: (5) When a beam recovery signal is transmitted by using a PUCCH, the beam recovery signal is transmitted by using a newly-configured PUCCH field. By transmitting a PUCCH using a resource in a newly-configured PUCCH field, the radio base station can identify this PUCCH as a beam recovery signal. ¶. [0183]). 

Regarding Claim 28, Harada in view of Lee discloses the apparatus wherein the determined beam recovery frame structure includes a plurality of repetitions of a recovery channel (Harada: the number of symbols and RBs included in a slot or a minislot, the number of subcarriers included in an RB, the number of symbols in a TTI, the symbol duration, the length of cyclic prefixes (CPs) and so on can be variously changed. ¶. [0303]), where each repetition includes a cyclic prefix (CP) as a time boundary (Lee: when the terminal starts booting at step S1000, the terminal may search for the time-axis synchronization at step S1005 by using a cyclic prefix (CP) and the PSS transmitted by the base station. ¶. [0111]).

Regarding Claim 29, Harada discloses the apparatus wherein the determined beam recovery frame structure includes a plurality of repetitions of a recovery channel, where each repetition omits a time boundary (Harada: ¶. [0294]). 

Regarding Claim 30, Harada discloses the apparatus wherein the one recovery channel include one or more of a physical random access channel (PRACH) and a physical uplink control channel (PUCCH) (Harada: ¶. [0223]). 

Regarding Claim 31, Harada in view of Lee discloses the apparatus wherein the determined beam recovery frame structure aligns repetitions of the one recovery channel by time (Lee: ¶. [0073-0075]). 

Regarding claim 35; Harada discloses the apparatus wherein the one or more processors are configured to initiate beam recovery on the quality of at least one maintained beam or a subset of maintained beams falling below a threshold (Harada: See Fig. 4: a beam failure event occurs when the state in which the beam quality (for example, the RSRP and/or the RSRQ) of X BPLs (X≤Y, and X=2 here), out of Y BPLs, is lower than a predetermined threshold continues for or more than a period T1. When a beam failure event occurs, the user terminal reports a beam recovery signal (for example, 1 bit), which indicates that a beam failure has occurred, to the radio base station. ¶. [0089]).

Regarding Claim 36, Harada discloses the apparatus wherein the one or more processors are configured to perform beam sweeping using one or more recovery signals from a received recovery frame via the RF interface, where the received recovery frame is in accordance with the determined beam recovery frame structure (Lee: See Fig. 4A: if the number of transmission beams possessed by the base station 300 is n, the base station 300 may perform beam sweeping through n symbols. In this case, the first terminal 321 may receive the synchronization signal transmitted through the second symbol, with the highest strength, among synchronization signals transmitted through the plurality of symbols. ¶. [0076]). 

Regarding Claim 37, Harada discloses the apparatus wherein the base station is a next Generation Node B (gNB) (See Fig. 2 and beam recovery operations; ¶. [0065-0068]). 

Regarding Claim 38, Harada discloses the apparatus wherein the one or more recovery factors further include a UE antenna structure of the UE device (See Figs. 1b and 1C and ¶. [0050-0052]). 

Regarding Claim 39, Harada discloses an apparatus for a user equipment (UE) device, comprising baseband circuitry (See Figs. 19 and 20 for the User terminal components) having: 
a radio frequency (RF) interface configured to receive a beam recovery frame structure (See Fig. 2: at step S101; receiving configuration information for beam measurements. This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, and monitoring for detecting beam failures (BPL monitoring). Note: the configuration information of beam failure recovery could be analyzed as a beam recovery frame structure; ¶. [0065]) associated with a PUCCH resource (See Fig. 2: the beam recovery signal is transmitted by using a newly-configured PUCCH field. By transmitting a PUCCH using a resource in a newly-configured PUCCH field, the radio base station can identify this PUCCH as a beam recovery signal. ¶. [0183]); and 
one processor configured to:
generate one recover signal based on the beam recovery frame structure (See Fig. 2: at steps S102 and S103, a user terminal (UE) performs beam measurement (for example, the CSI measurement of FIG. 1B and/or L1-RSRP measurement). the user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring). To be more specific, the user terminal detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold. ¶. [0066-0067]); and 
transmit the recovery signal. (See Fig. 2: at step S104, the user terminal (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a “beam recovery signal”). ¶. [0070]).
Even though, Harada clearly discloses the method of identifying/determining of PUCCH and its format configuration as beam recovery signal (See ¶. [0183-0184]), Harada doesn’t explicitly discuss the method of determining a beam recovery frame structure.
However, Lee further discloses the method of determining a beam recovery frame structure (See Figs. 3 and 4A for beam frame structure: the base station transmits the synchronization signal by using a plurality of symbols while performing the beam sweep, each of the terminals may acquire the synchronization signal through an arbitrary symbol among the plurality of symbols. The base station 300 may transmit the synchronization signal while performing the beam sweep for respective symbols according to the number of transmission beams possessed by the base station 300. Each of the terminals may receive, as a signal having high strength, only the synchronization signal a beam direction of which is coincident with the location of the terminal. ¶. [0074-0075]). 
[Examiner’s note: The method of performing beam sweeping for plurality of symbols could be analyzed as a method of determining a beam recovery structure applying under the BRI. As per the applicant’s instant specification, “The frame structure is generated to facilitate beam sweeping and/or general beam formation by the gNB 402.” See ¶. [0095] under Applicant’s spec.]

Regarding Claim 40, Harada discloses the apparatus wherein the one or more processors are further configured to determine the beam recovery frame structure (Lee: (See Figs. 3 and 4A for beam frame structure: the base station transmits the synchronization signal by using a plurality of symbols while performing the beam sweep, each of the terminals may acquire the synchronization signal through an arbitrary symbol among the plurality of symbols. The base station 300 may transmit the synchronization signal while performing the beam sweep for respective symbols according to the number of transmission beams possessed by the base station 300. Each of the terminals may receive, as a signal having high strength, only the synchronization signal a beam direction of which is coincident with the location of the terminal. ¶. [0074-0075]).

Regarding Claim 41, Harada discloses the apparatus of claim 39, wherein the first recovery channel is a physical uplink control channel (PUCCH) and the second recovery channel is a physical random access channel (PRACH) (Harada: ¶. [0223]).

Regarding Claim 44, Harada discloses the apparatus of claim 39, wherein the one or more processors are further configured to select one recovery channel based on beam See Fig. 2: ¶. [0065-0067]).

Regarding claim 45; Harada discloses a non-transitory computer-readable media having instructions that, when executed, cause a base station (See Figs. 19 and 20 and its components) to:
determine a beam recovery frame structure (See Fig. 2: at step S101, the base station initiated beam recovery operations to identify the beam recovery signal and resource transmitted using PUCCH. Note: PUCCH itself is recovery channel; ¶. [0183-0184]) that includes one recovery channel associated with a configured PUCCH resource (See Fig. 2 and 10: By transmitting a PUCCH using a resource in a newly-configured PUCCH field, the radio base station can identify this PUCCH as a beam recovery signal. ¶. [0183-0184]), wherein the beam recovery frame structure is based on beam correspondence capabilities (See Fig. 2 and 10; As for the format of the PUCCH, for example, PUCCH format 1a, 1b or 3 may be re-used. The index of the resource in the newly-configured PUCCH field may be designated for the beam recovery signal, by user terminal-specific higher layer signaling. Note: the configured PUCCH formats could be analyzed as beam correspondence capabilities applying under the BRI; ¶. [0184-0185]); receive a beam recovery signal corresponding to the beam recovery frame structure (See Fig. 2: at step S104, the user terminal (UE) reports the beam recovery signal based on the beam configuration information S101 and beam measurement at step S102; ¶. [0070]).
Harada doesn’t explicitly discuss the method of performing a beam sweeping operation to form an established beam.
However, Lee further discloses the method of performing a beam sweeping operation to form an established beam (See Figs. 3 and 4A for beam frame structure: the base station transmits the synchronization signal by using a plurality of symbols while performing the beam sweep, each of the terminals may acquire the synchronization signal through an arbitrary symbol among the plurality of symbols. The base station 300 may transmit the synchronization signal while performing the beam sweep for respective symbols according to the number of transmission beams possessed by the base station 300. Each of the terminals may receive, as a signal having high strength, only the synchronization signal a beam direction of which is coincident with the location of the terminal. ¶. [0074-0075]). 
[Examiner’s note: The method of performing beam sweeping for plurality of symbols could be analyzed as a method of determining a beam recovery structure applying under the BRI. As per the applicant’s instant specification, “The frame structure is generated to facilitate beam sweeping and/or general beam formation by the gNB 402.” See ¶. [0095] under Applicant’s spec.]

Regarding Claim 46, Harada discloses the non-transitory computer-readable media wherein the recovery channel is selected based on recovery channel factors include beam correspondence capabilities (Harada: See Fig. 2, the radio base station may select (group) beams (beam group) for the user terminal based on the measurement report (MR). For example, in FIG. 1A, the user terminal and the radio base station may classify beam B2 as an active beam and beams B1 and B3 as inactive beams (backup beams). ¶. [0047]).

Regarding Claim 47, Harada discloses the non-transitory computer-readable media wherein the instructions, when executed, further cause the base station to maintain a plurality of beams for a user equipment (UE) device and to initiate beam recovery on a beam quality for a beam of the plurality of beams being below a threshold (Harada: See Fig. 4: a beam failure event occurs when the state in which the beam quality (for example, the RSRP and/or the RSRQ) of X BPLs (X≤Y, and X=2 here), out of Y BPLs, is lower than a predetermined threshold continues for or more than a period T1. When a beam failure event occurs, the user terminal reports a beam recovery signal (for example, 1 bit), which indicates that a beam failure has occurred, to the radio base station. ¶. [0089]).

Allowable Subject Matter
Claims 32-34, and 42-43 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the amendment as filed on 09/02/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 26-47 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416